EXHIBIT 10.1

 

LOGO [g74405jpmorgan_new.jpg]

 

JPMorgan Chase Bank

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

 

May 5, 2004

 

To: LandAmerica Financial Group, Inc.

101 Gateway Center Parkway

Gateway One

Richmond, VA 23235

Attention: Chief Financial Officer

Telephone No.: 804-267-8114

Facsimile No.: 804-267-8833

 

Re: Warrants

 

Reference:

 

The purpose of this letter agreement is to confirm the terms and conditions of
the Warrants issued by LandAmerica Financial Group, Inc. ( “Counterparty” or the
“Company” ) to JPMorgan Chase Bank, London Branch (“JPMorgan” ) on the Trade
Date specified below (the “Transaction” ). This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. This
Confirmation shall replace any previous letter and serve as the final
documentation for this Transaction.

 

The definitions and provisions contained in the 1996 ISDA Equity Derivatives
Definitions (the “Equity Definitions” ), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Confirmation. In
the event of any inconsistency between the Equity Definitions and this
Confirmation, this Confirmation shall govern. This Transaction shall be deemed
to be a Share Option Transaction within the meaning set forth in the Equity
Definitions.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1. This Confirmation evidences a complete and binding agreement between JPMorgan
and the Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement” ) as
if JPMorgan and the Company had executed an agreement in such form (but without
any Schedule except for the election of the laws of the State of New York as the
governing law and United States dollars as the Termination Currency) on the
Trade Date. In the event of any inconsistency between provisions of that
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates. The parties hereby agree
that no Transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.

 

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms:

 

Trade Date:                                                  May 5, 2004

 

A subsidiary of J.P. Morgan Chase & Co.

Incorporated with Limited Liability as a New York State chartered commercial
bank.

Registered in England branch number BR000746. Authorised by the FSA.

Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.



--------------------------------------------------------------------------------

Warrants:

   Equity call warrants to be issued by the Company to JPMorgan, each giving the
holder the right to purchase one Share at the Strike Price, subject to the
Settlement Terms set forth below. For purposes of the Equity Definitions, each
reference to a Warrant shall be deemed to be a reference to a Call Option.

Warrant Style:

   American

Buyer:

   JPMorgan

Seller:

   Company

Shares:

   The common stock of Company, no par value per Share (Exchange symbol “LFG”)

Number of Warrants:

   2,297,038

Warrant Entitlement:

   One Share per Warrant

Multiple Exercise:

   Applicable

Minimum Number of Warrants:

   1

Maximum Number of Warrants:

   2,297,038

Strike Price:

   USD 64.1355

Premium:

   USD 22,489,598.56

Premium Payment Date:

   May 11, 2004

Exchange:

   The New York Stock Exchange

Related Exchange(s):

   The principal exchange(s) for options contracts or futures contracts, if any,
with respect to the Shares

Exercise and Valuation:

    

Expiration Time:

   The Valuation Time

Expiration Date:

   For any Daily Number of Warrants, each date specified as such in Annex A
hereto.

Automatic Exercise:

   Applicable; and means that, unless all Warrants have been previously
exercised hereunder, a number of Warrants for each Expiration Date equal to the
Daily Number of Warrants (as adjusted pursuant to the terms hereof) for such
Expiration Date will be deemed to be automatically exercised.

 

A subsidiary of J.P. Morgan Chase & Co.

Incorporated with Limited Liability as a New York State chartered commercial
bank.

Registered in England branch number BR000746. Authorised by the FSA.

Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

 

2



--------------------------------------------------------------------------------

Valuation applicable to each Warrant:

    

Valuation Time:

   At the close of trading of the regular trading session on the Exchange.

Valuation Date:

   Each Exercise Date. Notwithstanding anything to the contrary in the Equity
Definitions, if there is a Market Disruption Event on any Valuation Date, then
the Calculation Agent shall determine the Settlement Price for such Valuation
Date, as the case may be, on the basis of its good faith estimate of the trading
value for the relevant Shares.

Settlement Terms applicable to the Transaction:

    

Method of Settlement:

   Net Share Settlement; and means that, on each Settlement Date, Counterparty
shall deliver to JPMorgan the Share Delivery Quantity of Shares for such
Settlement Date to the account specified hereto free of payment through the
Clearance System.

Share Delivery Quantity:

   For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date in respect of such Settlement
Date, plus cash in lieu of any fractional shares (based on such Settlement
Price).

Net Share Settlement Amount:

   For any Settlement Date, an amount equal to (i) the Number of Warrants being
exercised on the relevant Exercise Date (or in the case of any exercise
(including any Automatic Exercise) on an Expiration Date, the Daily Number of
Warrants for such Expiration Date) multiplied by (ii) the Strike Price
Differential for such Settlement Date. For avoidance of doubt, if any Warrants
are exercised prior to the first Expiration Date, the Calculation Agent will
proportionately adjust each Daily Number of Warrants to reflect such exercise.

Strike Price Differential:

   (a) If the Settlement Price for any Valuation Date is greater than the Strike
Price, an amount equal to the excess of such Settlement Price over the Strike
Price; or      (b) If such Settlement Price is less than or equal to the Strike
Price, zero.

Settlement Price:

   For any Valuation Date, the closing sale price per Share quoted by the
Exchange (or, if no closing sale price is so quoted, the last reported sale
price) as of the Valuation Time on the Valuation Date.

Settlement Date:

   For any Exercise Date, the date defined as such in Section 6.2 of the Equity
Definitions, subject to Section 9(p)(i) hereof.

Failure to Deliver:

   Applicable

 

A subsidiary of J.P. Morgan Chase & Co.

Incorporated with Limited Liability as a New York State chartered commercial
bank.

Registered in England branch number BR000746. Authorised by the FSA.

Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

 

3



--------------------------------------------------------------------------------

Other Applicable Provisions:

   The provisions of Sections 6.6, 6.7, 6.8, 6.9 and 6.10 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “Net Share Settled”. “Net
Share Settled” in relation to any Warrant means that Net Share Settlement is
applicable to that Warrant.

3. Additional Terms applicable to the Transaction:

    

Adjustments applicable to the Warrants:

    

Method of Adjustment:

   Calculation Agent Adjustment. For avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may adjust the
Daily Number of Warrants.

Extraordinary Events applicable to the Transaction:

    

Consequence of Merger Events

    

(a) Share-for-Share:

   Alternative Obligation; provided that the Calculation Agent will determine if
the Merger Event affects the theoretical value of the Transaction and if so
JPMorgan in its sole discretion may elect to make adjustments to the Strike
Price and any other term necessary to reflect the characteristics (including
volatility, dividend practice and policy and liquidity) of the New Shares.
Notwithstanding the foregoing, Cancellation and Payment shall apply in the event
the New Shares are not publicly traded on The New York Stock Exchange or The
American Stock Exchange or quoted on the NASDAQ National Market System (or their
respective successors).

(b) Share-for-Other:

   Cancellation and Payment

(c) Share-for-Combined:

   Cancellation and Payment

Nationalization or Insolvency:

   Cancellation and Payment

4. Calculation Agent:

   JPMorgan, whose calculations and determinations shall be made in good faith
and in a commercially reasonable manner, including with respect to calculations
and determinations that are made in its sole discretion.

5. Account Details:

    

 

(a) Account for payments to Company:

 

SunTrust Bank

ABA: 061000104

Acct: LandAmerica Financial Group

Acct No.: 8801884902

 

Account for delivery of Shares to Company:

 

To be determined in advance of any such delivery.

 

A subsidiary of J.P. Morgan Chase & Co.

Incorporated with Limited Liability as a New York State chartered commercial
bank.

Registered in England branch number BR000746. Authorised by the FSA.

Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

 

4



--------------------------------------------------------------------------------

(b) Account for payments to JPMorgan:

 

JPMorgan Chase Bank, New York

ABA: 021 000 021

Favour: JPMorgan Chase Bank – London

A/C: 0010962009

CHASUS33

 

Account for delivery of Shares from JPMorgan:

 

DTC 060

 

6. Offices:

 

The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.

 

The Office of JPMorgan for the Transaction is:

 

JPMorgan Chase Bank

London Branch

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

 

7. Notices: For purposes of this Confirmation:

 

  (a) Address for notices or communications to Company:

 

LandAmerica Financial Group, Inc.

101 Gateway Center Parkway

Gateway One

Richmond, VA 23235

Attention: Chief Financial Officer

Telephone No.: 804-267-8114

Facsimile No.: 804-267-8833

 

Address for notices or communications to JPMorgan:

 

JPMorgan Chase Bank

277 Park Avenue, 11th Floor

New York, NY 10172

Attention: Kevin J. Moran

EDG Corporate Marketing

Telephone No: (212) 622-6707

Facsimile No: (212) 622-8534

 

A subsidiary of J.P. Morgan Chase & Co.

Incorporated with Limited Liability as a New York State chartered commercial
bank.

Registered in England branch number BR000746. Authorised by the FSA.

Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

 

5



--------------------------------------------------------------------------------

8. Representations, Warranties of the Company

 

  (a) The Company hereby represents and warrants to JPMorgan that the Company
has been duly incorporated and is validly existing as a corporation in good
standing under the laws of its jurisdiction of incorporation, with power and
authority (corporate and other) to own its properties and conduct its business
as set forth or incorporated by reference in or contemplated by the Company’s
Annual Report on Form 10-K for the year ended December 31, 2003 (the “Company’s
2003 10-K” ) and the Company’s Quarterly Report on Form 10-Q for the quarter
ended March 31, 2004 (collectively, the “Company’s Reports” ); and has been duly
qualified as a foreign corporation for the transaction of business and is in
good standing under the laws of each other jurisdiction in which it owns or
leases properties, or conducts any business, so as to require such
qualification, other than where the failure to be so qualified or in good
standing would not result in any material adverse change, or any development
involving a prospective material adverse change, in or affecting the business,
financial position, stockholders’ equity or results of operations of the Company
and its subsidiaries, taken as a whole (“Material Adverse Effect”).

 

  (b) The Company hereby represents and warrants to JPMorgan that the Company
has all necessary corporate power and authority to execute, deliver and perform
its obligations in respect of this Transaction; such execution, delivery and
performance have been duly authorized by all necessary corporate action on the
Company’s part; and this Confirmation has been duly authorized by the Company,
and when executed and delivered by the Company (assuming the due authorization,
execution and delivery thereof by JPMorgan) shall constitute the legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity) and except that rights to indemnification and
contribution thereunder may be limited by federal or state securities laws or
public policy relating thereto.

 

  (c) The Company hereby represents and warrants to JPMorgan that neither the
execution and delivery of this Confirmation nor the incurrence or performance of
obligations of the Company hereunder will conflict with or result in a breach of
any of the terms or provisions of, or constitute a default under, or result in
the creation or imposition of any lien, charge or encumbrance upon any property
or assets of the Company or any of its subsidiaries which are “significant
subsidiaries” within the meaning of Regulation S-X promulgated under the
Securities Act of 1933 (the “Securities Act” ) (each, a “Significant Subsidiary”
and collectively, the “Significant Subsidiaries” ) under, any material
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its Significant Subsidiaries is a
party or by which the Company or any of its Significant Subsidiaries is bound or
to which any of the property or assets of the Company or any of its subsidiaries
is subject, nor will any such action result in any violation of the provisions
of the articles of incorporation or the bylaws of the Company or any applicable
law or statute or any order, rule or regulation of any court or governmental
agency or body having jurisdiction over the Company, its Significant
Subsidiaries or any of their respective properties.

 

  (d) The Company hereby represents and warrants to JPMorgan that no consent,
approval, authorization, order, license, registration or qualification of or
with any such court or governmental agency or body is required in connection
with the execution, delivery or performance by the Company of this Confirmation,
except such consents, approvals, authorizations, orders, licenses, registrations
or qualifications as may be required under the Securities Act or state
securities laws.

 

A subsidiary of J.P. Morgan Chase & Co.

Incorporated with Limited Liability as a New York State chartered commercial
bank.

Registered in England branch number BR000746. Authorised by the FSA.

Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

 

6



--------------------------------------------------------------------------------

  (e) The Company hereby represents and warrants to JPMorgan that the Shares of
the Company initially issuable upon exercise of the Warrant by the net share
settlement method (the “Warrant Shares” ) have been reserved for issuance by all
required corporate action of the Company. The Warrant Shares have been duly
authorized and, when delivered against payment therefor (which may include Net
Share Settlement in lieu of cash) and otherwise as contemplated by the terms of
the Warrant following the exercise of the Warrant in accordance with the terms
and conditions of the Warrant, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

 

  (f) The Company hereby represents and warrants to JPMorgan that other than as
set forth, incorporated by reference or contemplated in the Company’s Reports,
there are no legal or governmental investigations, actions, suits or proceedings
pending or, to the knowledge of the Company, threatened against or affecting the
Company or any of its subsidiaries or any of their respective properties or to
which the Company or any of its subsidiaries is or may be a party or to which
any property of the Company or any of its subsidiaries is or may be the subject
which, if determined adversely to the Company or any of its subsidiaries, could
individually or in the aggregate reasonably be expected to have (i) a Material
Adverse Effect or (ii) a material adverse effect on the consummation of the
transactions contemplated in this Confirmation.

 

  (g) The Company hereby represents and warrants to JPMorgan that the Company’s
Reports (except the statement on page 41 of the Company’s 2003 10-K and page
F-37 of the notes to the consolidated financial statements included in the
Company’s 2003 10-K relating to covenant compliance) do not, as of the Trade
Date, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

 

  (h) The Company hereby represents and warrants to JPMorgan that it is an
“eligible contract participant” (as such term is defined in Section 1(a)(12) of
the Commodity Exchange Act, as amended.

 

  (i) The Company hereby represents and warrants to JPMorgan that the Company is
not an “investment company” or a company “controlled” by an “investment
company,” in each case within the meaning of the Investment Company Act of 1940,
as amended.

 

  (j) The Company represents and warrants to JPMorgan that the Company and each
of its affiliates is not, on the date hereof, in possession of any material
non-public information with respect to Company.

 

  (k) The Company shall deliver an opinion of counsel, dated as of the Trade
Date, to JPMorgan with respect to the matters set forth in clauses (a) to (e)
and (h) to (i) of this Section 8, with modifications and qualifications as
agreed to by both parties.

 

  (l) The Company shall deliver a statement of counsel that nothing has come to
its attention that causes them to believe that (except for the financial
statements and related notes and schedules to the Company’s Reports, other
financial information and data included therein and the statement on page 41 of
the Company’s 2003 10-K relating to covenant compliance, as to which such
counsel need not express any belief) the Company’s Reports as of the date such
statement is delivered contains, any untrue statement of a material fact or
omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. With respect to such statement, counsel may indicate their
belief is based upon their participation in the preparation of the Company’s
Reports (and any amendment or supplement thereto) and the review and discussion
of the contents thereof but is without independent check or verification except
as specified.

 

A subsidiary of J.P. Morgan Chase & Co.

Incorporated with Limited Liability as a New York State chartered commercial
bank.

Registered in England branch number BR000746. Authorised by the FSA.

Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

 

7



--------------------------------------------------------------------------------

  (m) If the Initial Purchasers party to the Purchase Agreement among the
Company and J.P. Morgan Securities Inc., as representative of the initial
purchasers, dated as of May 5, 2004, relating to the purchase of the 3.25%
Convertible Senior Debentures due 2034 first putable on May 15, 2014 and issued
by the Company on May 11, 2004 with an original principal amount of USD
125,000,000 (the “Convertible Debentures” ) exercise their right to receive
additional Convertible Debentures pursuant to the Initial Purchasers’ option to
purchase additional Convertible Debentures, then, at the discretion of the
Company, JPMorgan and the Company will either enter into a new confirmation or
amend this Confirmation to provide for such increase in Convertible Debentures
(but on pricing terms acceptable to JPMorgan and the Company) (such additional
confirmation or amendment to this Confirmation to provide for the payment to the
Company by JPMorgan of the additional premium related thereto).

 

9. Other Provisions:

 

  (a) No Reliance, etc. Each party represents that (i) it is entering into the
Transaction evidenced hereby as principal (and not as agent or in any other
capacity); (ii) neither the other party nor any of its agents are acting as a
fiduciary for it; (iii) it is not relying upon any representations except those
expressly set forth in the Agreement or this Confirmation; (iv) it has not
relied on the other party for any legal, regulatory, tax, business, investment,
financial, and accounting advice, and it has made its own investment, hedging,
and trading decisions based upon its own judgment and not upon any view
expressed by the other party or any of its agents; and (v) it is entering into
this Transaction with a full understanding of the terms, conditions and risks
thereof and it is capable of and willing to assume those risks.

 

  (b) Share De-listing Event. If at any time during the period from and
including the Trade Date, to and including the final Valuation Date, the Shares
cease to be listed or quoted on the Exchange for any reason (other than a Merger
Event as a result of which the shares of common stock underlying the Options are
listed or quoted on The New York Stock Exchange, The American Stock Exchange or
the NASDAQ National Market System (or their respective successors) (the
“Successor Exchange”)) and are not immediately re-listed or quoted as of the
date of such de-listing on the Successor Exchange, then Cancellation and Payment
(as defined in Section 9.6 of the Equity Definitions treating the “Announcement
Date” as the date of first public announcement that the Share De-Listing will
occur and the “Merger Date” as the date of the Share De-Listing) shall apply,
and the date of the de-listing shall be deemed the date of termination for
purposes of calculating any payment due from one party to the other in
connection with the cancellation of this Transaction. If the Shares are
immediately re-listed on a Successor Exchange upon their de-listing from the
Exchange, this Transaction shall continue in full force and effect, provided
that the Successor Exchange shall be deemed to be the Exchange for all purposes
hereunder. In addition, the Calculation Agent shall make any adjustments it
deems necessary to the terms of the Transaction in accordance with Calculation
Agent Adjustment method as defined under Section 9.1(c) of the Equity
Definitions.

 

  (c) Repurchase Notices. Company shall, on any day on which Company effects any
repurchase of Shares, promptly give JPMorgan a written notice of such repurchase
(a “Repurchase Notice” ) on such day if following such repurchase, the Warrants
Equity Percentage as determined on such day is (i) equal to or greater than 8.0%
and (ii) greater by 0.5% than the Warrants Equity Percentage included in the
immediately preceding Repurchase Notice (or, in the case of the first such
Repurchase Notice, greater than the Warrants Equity Percentage as of the date
hereof). The “Warrants Equity Percentage” as of any day is the fraction (A) the
numerator of which is the product of the Number of Warrants and the Warrant
Entitlement and (B) the denominator of which is the number of Shares outstanding
on such day. Company agrees to indemnify and hold harmless JPMorgan and its
affiliates and their respective officers, directors, employees, affiliates,

 

A subsidiary of J.P. Morgan Chase & Co.

Incorporated with Limited Liability as a New York State chartered commercial
bank.

Registered in England branch number BR000746. Authorised by the FSA.

Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

 

8



--------------------------------------------------------------------------------

     advisors, agents and controlling persons (each, an “Indemnified Person” )
from and against any and all losses (including losses relating to JPMorgan’s
hedging activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to this Transaction), claims, damages, judgments,
liabilities and expenses (including reasonable attorney’s fees), joint or
several, which an Indemnified Person actually may become subject to, a result of
Company’s failure to provide JPMorgan with a Repurchase Notice on the day and in
the manner specified in this Section 9(c), and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person, such Indemnified Person shall promptly notify the
Company in writing, and the Company, upon request of the Indemnified Person,
shall retain counsel reasonably satisfactory to the Indemnified Person to
represent the Indemnified Person and any others the Company may designate in
such proceeding and shall pay the fees and expenses of such counsel related to
such proceeding. Company shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, Company agrees to
indemnify any Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Company shall not, without the prior
written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Person, unless such settlement includes an unconditional release of
such Indemnified Person from all liability on claims that are the subject matter
of such proceeding on terms reasonably satisfactory to such Indemnified Person.
If the indemnification provided for in this paragraph (c) is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Company, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities. The remedies provided for in this paragraph (c) are not exclusive
and shall not limit any rights or remedies that may otherwise be available to
any Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph (c) shall remain operative and in full
force and effect regardless of the termination of this Transaction.

 

  (d) Regulation M. The Company was not on the Trade Date and is not on the date
hereof engaged in a distribution, as such term is used in Regulation M under the
Securities Exchange Act of 1934, as amended ( “Exchange Act” ), of any
securities of Company, other than a distribution meeting the requirements of the
exception set forth in sections 101(b)(10) and 102(b)(7) of Regulation M. The
Company shall not, until the fifth Exchange Business Day immediately following
the Trade Date, engage in any such distribution.

 

  (e) No Manipulation. The Company is not entering into this Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares).

 

  (f) Board Authorization. Company represents that it is entering into the
Transaction, solely for the purposes stated in the board resolution authorizing
this Transaction and in its public disclosure. Company further represents that
there is no internal policy, whether written or oral, of Company that would
prohibit Company from entering into any aspect of this Transaction, including,
but not limited to, the sale of Shares to be made pursuant hereto.

 

A subsidiary of J.P. Morgan Chase & Co.

Incorporated with Limited Liability as a New York State chartered commercial
bank.

Registered in England branch number BR000746. Authorised by the FSA.

Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

 

9



--------------------------------------------------------------------------------

  (g) Transfer or Assignment. Company may not transfer any of its rights or
obligations under this Transaction without the prior written consent of
JPMorgan. JPMorgan may transfer or assign all or any portion of its rights or
obligations under this Transaction without consent of the Company. If JPMorgan,
in its sole discretion, determines that its “beneficial ownership” (within the
meaning of Section 16 of the Exchange Act and rules promulgated thereunder)
exceeds 8.0% or more of the Company’s outstanding Shares and, in its sole
discretion, JPMorgan is unable after its commercially reasonable efforts to
effect a transfer or assignment on pricing terms and in a time period reasonably
acceptable to JPMorgan that would reduce its “beneficial ownership” to 7.5%,
JPMorgan may designate any Exchange Business Day as an Early Termination Date
with respect to a portion (the “Terminated Portion” ) of this Transaction, such
that its “beneficial ownership” following such partial termination will be equal
to or less than 8.0%. In the event that JPMorgan so designates an Early
Termination Date with respect to a portion of this Transaction, a payment shall
be made pursuant to Section 6 of the Agreement as if (i) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
this Transaction and a Number of Warrants equal to the Terminated Portion, (ii)
the Company and JPMorgan shall both be Affected Parties with respect to such
partial termination and (iii) such Transaction shall be the only Terminated
Transaction. For the avoidance of doubt, if JPMorgan assigns or terminates any
Warrants hereunder, each Daily Number of Warrants not previously settled as set
forth in Annex A hereto shall be reduced proportionally, as calculated by the
Calculation Agent. Notwithstanding any other provision in this Confirmation to
the contrary requiring or allowing JPMorgan to purchase, sell, receive or
deliver any shares or other securities to or from Company, JPMorgan may
designate any of its affiliates to purchase, sell, receive or deliver such
shares or other securities and otherwise to perform JPMorgan’s obligations in
respect of this Transaction and any such designee may assume such obligations.
JPMorgan shall be discharged of its obligations to Company to the extent of any
such performance.

 

  (h) Amendment. Paragraph (i) of Section 9.7(b) of the Equity Definitions is
hereby amended for purposes of this Transaction by replacing “two-year” with “90
calendar day”.

 

  (i) Damages. Neither party shall be liable under Section 6.10 of the Equity
Definitions for special, indirect or consequential damages, even if informed of
the possibility thereof.

 

  (j) Early Unwind. In the event the sale of Convertible Debentures is not
consummated with the initial purchasers for any reason, other than as a result
of a breach by the initial purchasers, by the close of business in New York on
May 11, 2004 (or such later date as agreed upon by the parties) (May 11, 2004 or
such later date as agreed upon being the “Early Unwind Date” ), this Transaction
shall automatically terminate (the “Early Unwind” ), on the Early Unwind Date
and (i) the Transaction and all of the respective rights and obligations of
JPMorgan and Company under the Transaction shall be cancelled and terminated and
(ii) each party shall be released and discharged by the other party from and
agrees not to make any claim against the other party with respect to any
obligations or liabilities of the other party arising out of and to be performed
in connection with the Transaction either prior to or after the Early Unwind
Date; provided that Company shall purchase from JPMorgan on the Early Unwind
Date all Shares purchased by JPMorgan or one or more of its affiliates in
connection with hedging this Transaction and assume, or reimburse the cost of,
derivatives entered into by JPMorgan or one or more of its affiliates in
connection with hedging this Transaction. The purchase price paid by the Company
shall be JPMorgan’s actual cost of such Shares and derivatives as JPMorgan
informs Company and shall be paid in immediately available funds on the Early
Unwind Date. JPMorgan and Company represent and acknowledge to the other that,
subject to the proviso included in the preceding sentence, upon an Early Unwind,
all obligations with respect to the Transaction shall be deemed fully and
finally discharged.

 

  (k) Dividends. If at any time during the period from and including the Trade
Date, to but excluding the final Expiration Date, an ex-dividend date for a cash
dividend occurs with respect to the Shares (an “Ex-Dividend Date” ), and that
dividend is greater than the Regular Dividend on a per share

 

A subsidiary of J.P. Morgan Chase & Co.

Incorporated with Limited Liability as a New York State chartered commercial
bank.

Registered in England branch number BR000746. Authorised by the FSA.

Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

 

10



--------------------------------------------------------------------------------

     basis, then the forward value of the difference between the Regular
Dividend and the per share cash dividend corresponding to that Ex-Dividend Date
shall be subtracted from the Strike Price. “Regular Dividend” shall mean USD
0.10 per Share per quarter. The forward value of any such amount shall be
calculated from the Ex-Dividend Date through and including the relevant
Settlement Date. The interest rate used for the calculation of such forward
values shall be the mid-market interpolated Eurodollar zero coupon swap rate
with a maturity corresponding to the relevant Settlement Date, as determined by
JPMorgan.

 

  (l) Role of Agent. Each party agrees and acknowledges that (i) J.P. Morgan
Securities Inc., an affiliate of JPMorgan ( “JPMSI” ), has acted solely as agent
and not as principal with respect to this Transaction and (ii) JPMSI has no
obligation or liability, by way of guaranty, endorsement or otherwise, in any
manner in respect of this Transaction (including, if applicable, in respect of
the settlement thereof). Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party’s obligations under this Transaction.

 

  (m) Additional Provisions.

 

(i) The first paragraph of Section 9.1(c) of the Equity Definitions is hereby
amended to read as follows: (c) ‘If “Calculation Agent Adjustment” is specified
as the method of adjustment in the Confirmation of a Share Option Transaction,
then following the declaration by the Issuer of the terms of any Potential
Adjustment Event, the Calculation Agent will determine whether such Potential
Adjustment Event has a material effect on the theoretical value of the relevant
Shares or Warrants and, if so, will (i) make appropriate adjustment(s), if any,
to any one or more of:’ and, the sentence immediately preceding Section
9.1(c)(ii) is hereby amended by deleting the words “diluting or concentrative”.

 

(ii) Section 9.1(e)(vi) of the Equity Definitions is hereby amended by deleting
the words “other similar” between “any” and “event” ; deleting the words
“diluting or concentrative” and replacing them with “material” ; and adding the
following words at the end of the sentence or “Warrants” .

 

(iii) Section 9.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the third line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the period at the end of subsection
(ii) thereof and inserting the following words “or (C) at JPMorgan’s option, the
occurrence of any of the events specified in Section 5(a)(vii) (1) through (9)
of the ISDA Master Agreement with respect to that Issuer”.

 

(iv) Notwithstanding Section 9.7 of the Equity Definitions, everything in the
first paragraph of Section 9.7(b) of the Equity Definitions after the words
“Calculation Agent” in the third line through the remainder of such Section 9.7
shall be deleted and replaced with the following:

 

“based on an amount representing the Calculation Agent’s determination of the
fair value to Buyer of an option with terms that would preserve for Buyer the
economic equivalent of any payment or delivery (assuming satisfaction of each
applicable condition precedent) by the parties in respect of the relevant
Transaction that would have been required after that date but for the occurrence
of the Merger Event, Nationalization, Insolvency or De-Listing Event, as the
case may be”.

 

  (n) No Collateral or Setoff. Notwithstanding any provision of the Agreement or
any other agreement between the parties to the contrary, the obligations of the
Company hereunder are not secured by any collateral. Obligations under this
Transaction shall not be set off against any other obligations of the parties,
whether arising under the Agreement, this Confirmation, under any other
agreement between the parties hereto, by operation of law or otherwise, and no
other obligations of the parties shall be set off against obligations under this
Transaction, whether arising under the Agreement, this Confirmation, under any
other agreement between the parties hereto, by operation

 

A subsidiary of J.P. Morgan Chase & Co.

Incorporated with Limited Liability as a New York State chartered commercial
bank.

Registered in England branch number BR000746. Authorised by the FSA.

Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

 

11



--------------------------------------------------------------------------------

     of law or otherwise, and each party hereby waives any such right of setoff.
Any provision in the Agreement with respect to (1) the netting of obligations of
the Company or (2) the satisfaction of the Company’s payment obligations to the
extent of JPMorgan’s payment obligations to the Company in the same currency and
in the same Transaction (including, without limitation Section 2(c) thereof)
shall not apply to the Company and, for the avoidance of doubt, the Company
shall fully satisfy such payment obligations notwithstanding any payment
obligation to the Company by JPMorgan in the same currency and in the same
Transaction. In calculating any amounts under Section 6(e) of the Agreement,
notwithstanding anything to the contrary in the Agreement, clause (1) of the
foregoing sentence shall apply as follows: (A) separate amounts shall be
calculated as set forth in such Section 6(e) with respect to (x) this
Transaction and (y) all other Transactions, and (B) such separate amounts shall
be payable pursuant to Section 6(d)(ii) of the Agreement.

 

  (o) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If, in respect of this Transaction, an amount is payable
by the Company to JPMorgan, (i) pursuant to Section 9.7 of the Equity
Definitions (except in the event of a Nationalization or Insolvency or a Merger
Event, in each case, in which the consideration to be paid to holders of Shares
consists solely of cash) or (ii) pursuant to Section 6(d)(ii) of the Agreement
(except in the event of an Event of Default in which Company is the Defaulting
Party or a Termination Event in which Company is the Affected Party, other than
an Event of Default of the type described in Section 5(a)(iii), (v), (vi) or
(vii) of the Agreement or a Termination Event of the type described in Section
5(b)(i), (ii), (iii), (iv), (v) or (vi) of the Agreement that resulted from an
event or events outside Company’s control) (a “Payment Obligation”), Company may
elect, in its sole discretion, to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) and shall give irrevocable
telephonic notice of such election to JPMorgan, confirmed in writing within one
Currency Business Day, between the hours of 9:00 a.m. and 4:00 p.m. New York
local time on the Merger Date, the date of the occurrence of the Nationalization
or Insolvency, or Early Termination Date, as applicable (“Notice of Share
Termination”). Upon Notice of Share Termination no later than 8:00 a.m. on the
Exchange Business Day immediately following the Merger Date, the date of the
occurrence of the Nationalization or Insolvency, or Early Termination Date, as
applicable, the following provisions shall apply:

 

Share Termination Alternative:

  Applicable and means that Company shall deliver to JPMorgan the Share
Termination Delivery Property on the date (the “Share Termination Payment Date”
) when the Payment Obligation would otherwise be due, subject to paragraph
(p)(i) below, in satisfaction, subject to paragraph (p)(ii) below, of the
Payment Obligation in the manner reasonably requested by JPMorgan free of
payment.

Share Termination Delivery Property:

  A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:

  The value to JPMorgan of property contained in one Share Termination Delivery
Unit on the date such Share Termination Delivery Units are to be delivered

 

A subsidiary of J.P. Morgan Chase & Co.

Incorporated with Limited Liability as a New York State chartered commercial
bank.

Registered in England branch number BR000746. Authorised by the FSA.

Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

 

12



--------------------------------------------------------------------------------

    as Share Termination Delivery Property, as determined by the Calculation
Agent in its discretion by commercially reasonable means and notified by the
Calculation Agent to Company at the time of notification of the Payment
Obligation. In the case of a Private Placement of Share Termination Delivery
Units that are Restricted Shares (as defined below) as set forth in paragraph
(p)(i) below, the Share Termination Unit Price shall be determined by the
discounted price applicable to such Share Termination Delivery Units. In the
case of a Registered Settlement of Share Termination Delivery Units that are
Restricted Shares (as defined below) as set forth in paragraph (p)(ii) below,
the Share Termination Unit Price shall be the Settlement Price as if the Merger
Date were the Valuation Date, the date of the occurrence of the Nationalization
or Insolvency, or Early Termination Date, as applicable.

Share Termination Delivery Unit:

  In the case of a Termination Event or Event of Default, one Share or, in the
case of Nationalization or Insolvency or a Merger Event, a unit consisting of
the number or amount of each type of property received by a holder of one Share
(without consideration of any requirement to pay cash or other consideration in
lieu of fractional amounts of any securities) in such Nationalization or
Insolvency or such Merger Event. If a Share Termination Delivery Unit consists
of property other than cash or New Shares, the Calculation Agent will replace
such property with cash, New Shares or a combination thereof as components of a
Share Termination Delivery Unit in such amounts, as determined by the
Calculation Agent in its discretion by commercially reasonable means, as shall
have a value equal to the value of the property so replaced. If such Merger
Event involves a choice of consideration to be received by holders, such holder
shall be deemed to have elected to receive the maximum possible amount of cash.

Failure to Deliver:

  Applicable

Other applicable provisions:

  If this Transaction is to be Share Termination Settled, the provisions of
Sections 6.6, 6.7, 6.8, 6.9 and 6.10 (as modified above) of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to this Transaction
means that Share Termination Settlement is applicable to this Transaction.

 

A subsidiary of J.P. Morgan Chase & Co.

Incorporated with Limited Liability as a New York State chartered commercial
bank.

Registered in England branch number BR000746. Authorised by the FSA.

Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

 

13



--------------------------------------------------------------------------------

  (p) Registration/Private Placement Procedures. If, in the reasonable opinion
of JPMorgan, following any delivery of Shares or Share Termination Delivery
Property to JPMorgan hereunder, such Shares or Share Termination Delivery
Property would be in the hands of JPMorgan subject to any applicable
restrictions with respect to any registration or qualification requirement or
prospectus delivery requirement for such Shares or Share Termination Delivery
Property pursuant to any applicable federal or state securities law (including,
without limitation, any such requirement arising under Section 5 of the
Securities Act as a result of such Shares or Share Termination Delivery Property
being “restricted securities”, as such term is defined in Rule 144 under the
Securities Act, or as a result of the sale of such Shares or Share Termination
Delivery Property being subject to paragraph (c) of Rule 145 under the
Securities Act) (such Shares or Share Termination Delivery Property, “Restricted
Shares” ), then delivery of such Restricted Shares shall be effected pursuant to
either clause (i) or (ii) below at the election of Company, unless waived by
JPMorgan. Notwithstanding the foregoing, solely in respect of any Daily Number
of Warrants exercised or deemed exercised on any Expiration Date, the Company
shall elect, prior to the first Settlement Date for the first Expiration Date, a
Private Placement Settlement or Registered Settlement for all deliveries of
Restricted Shares for all such Expiration Dates, which election shall be
applicable to all Settlement Dates for such Daily Number of Warrants and the
procedures in clause (i) or clause (ii) below shall apply for all such delivered
Restricted Shares on an aggregate basis commencing after the final Settlement
Date for such Daily Number of Warrants. The Calculation Agent shall make
reasonable adjustments to settlement terms and provisions under this
Confirmation to reflect a single Private Placement or Registered Settlement for
such aggregate Restricted Shares delivered hereunder.

 

  (i) If the Company elects to settle the Transaction pursuant to this clause
(i) (a “Private Placement Settlement” ), then delivery of Restricted Shares by
the Company shall be effected in customary private placement procedures with
respect to such Restricted Shares reasonably acceptable to JPMorgan; provided
that the Company may not elect a Private Placement Settlement if, on the date of
its election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by the Company to JPMorgan (or any affiliate designated by
JPMorgan) of the Restricted Shares or the exemption pursuant to Section 4(1) or
Section 4(3) of the Securities Act for resales of the Restricted Shares by
JPMorgan (or any such affiliate of JPMorgan). The Private Placement Settlement
of such Registered Shares shall include customary representations, covenants,
blue sky and other governmental filings and/or registrations, indemnities to
JPMorgan, due diligence rights (for JPMorgan or any designated buyer of the
Restricted Shares by JPMorgan), opinions and certificates, and such other
documentation as is customary for private placement agreements, all reasonably
acceptable to JPMorgan. In the case of a Private Placement Settlement, JPMorgan
shall determine the appropriate discount to the Share Termination Unit Price (in
the case of settlement of Share Termination Delivery Units pursuant to paragraph
(o) above) or any Settlement Price (in the case of settlement of Shares pursuant
to Section 2 above) applicable to such Restricted Shares in a commercially
reasonable manner and appropriately adjust the amount of such Restricted Shares
to be delivered to JPMorgan hereunder; provided that in no event such number
shall be greater than 15,000,000 (the “Maximum Amount” ). Notwithstanding the
Agreement or this Confirmation, the date of delivery of such Restricted Shares
shall be the Exchange Business Day following notice by JPMorgan to the Company,
of such applicable discount and the number of Restricted Shares to be delivered
pursuant to this clause (i). For the avoidance of doubt, delivery of Restricted
Shares shall be due as set forth in the previous sentence and not be due on the
Share Termination Payment Date (in the case of settlement of Share Termination
Delivery Units pursuant to paragraph (o) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement of Shares pursuant to Section
2 above).

 

A subsidiary of J.P. Morgan Chase & Co.

Incorporated with Limited Liability as a New York State chartered commercial
bank.

Registered in England branch number BR000746. Authorised by the FSA.

Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

 

14



--------------------------------------------------------------------------------

In the event of a Private Placement, the Net Share Settlement Amount or the
Payment Obligation, respectively, with respect to Restricted Shares, shall be
deemed to be the Net Share Settlement Amount or the Payment Obligation,
respectively, plus an additional amount (determined from time to time by the
Calculation Agent in its commercially reasonable judgment) attributable to
interest that would be earned on such Net Share Settlement Amount or the Payment
Obligation, respectively, (increased on a daily basis to reflect the accrual of
such interest and reduced from time to time by the amount of net proceeds
received by JPMorgan as provided herein) at a rate equal to the open Federal
Funds Rate plus the Spread for the period from, and including, such Settlement
Date or the date on which the Payment Obligation is due, respectively, to, but
excluding, the date of on which all of the Restricted Shares have been sold by
JPMorgan (or an affiliate of JPMorgan) and calculated on an Actual/360 basis.
The foregoing provision shall be without prejudice to JPMorgan’s rights under
the Agreement (including, without limitation, Sections 5 and 6 thereof).

 

As used in this Section 9(p)(i), “Spread” means, with respect to any Net Share
Settlement Amount or Payment Obligation, respectively, the credit spread over
the applicable overnight rate that would be imposed if JPMorgan were to extend
credit to Company in an amount equal to such Net Share Settlement Amount, all as
determined by the Calculation Agent using its commercially reasonable judgment
as of the related Settlement Date or the date on which the Payment Obligation is
due, respectively. Commercial reasonableness shall take into consideration all
factors deemed relevant by the Calculation Agent, which are expected to include,
among other things, the credit quality of the Company (and any relevant
affiliates) in the then-prevailing market and the credit spread of similar
companies in the relevant industry and other companies having a substantially
similar credit quality.

 

  (ii) If the Company elects to settle the Transaction pursuant to this clause
(ii) (a “Registration Settlement” ), then the Company shall promptly (but in any
event no later than the beginning of the Resale Period) file and use its
reasonable best efforts to make effective under the Securities Act a
registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to JPMorgan, to cover
the resale of such Restricted Shares in accordance with customary resale
registration procedures, including covenants, conditions, representations,
underwriting discounts (if applicable), commissions (if applicable), indemnities
due diligence rights, opinions and certificates, and such other documentation as
is customary for equity resale underwriting agreements, all reasonably
acceptable to JPMorgan. If JPMorgan is satisfied with such procedures and
documentation, it shall sell the Restricted Shares pursuant to such registration
statement during a period (the “Resale Period” ) commencing on the Exchange
Business Day following delivery of such Restricted Shares (which, for the
avoidance of doubt, shall be (x) any Settlement Date in the case of an exercise
of Shares prior to the first Expiration Date pursuant to Section 2 above, (y)
the Share Termination Payment Date in case of settlement of Share Termination
Delivery Units pursuant to paragraph (o) above or (z) the Settlement Date in
respect of the final Expiration Date for all Daily Number of Warrants) and
ending on the earliest of (i) the Exchange Business Day on which JPMorgan
completes the sale of all Restricted Shares or, in the case of settlement of
Share Termination Delivery Units, a sufficient number of Restricted Shares so
that the realized net proceeds of such sales exceed the Payment Obligation (as
defined above), (ii) the date upon which all Restricted Shares have been

 

A subsidiary of J.P. Morgan Chase & Co.

Incorporated with Limited Liability as a New York State chartered commercial
bank.

Registered in England branch number BR000746. Authorised by the FSA.

Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

 

15



--------------------------------------------------------------------------------

sold or transferred pursuant to Rule 144 (or similar provisions then in force)
or Rule 145(d)(1) or (2) (or any similar provision then in force) under the
Securities Act and (iii) the date upon which all Restricted Shares may be sold
or transferred by a non-affiliate pursuant to Rule 144(k) (or any similar
provision then in force) or Rule 145(d)(3) (or any similar provision then in
force under the Securities Act. If the Payment Obligation exceeds the realized
net proceeds from such resale, Company shall transfer to JPMorgan by the open of
the regular trading session on the Exchange on the Exchange Trading Day
immediately following the last day of the Resale Period the amount of such
excess (the “Additional Amount” ) in cash or in a number of Shares ( “Make-whole
Shares” ) in an amount that, based on the Settlement Price on the last day of
the Resale Period (as if such day was the “Valuation Date” for purposes of
computing such Settlement Price), has a dollar value equal to the Additional
Amount. The Resale Period shall continue to enable the sale of the Make-whole
Shares. If Company elects to pay the Additional Amount in Shares, the
requirements and provisions for Registration Settlement shall apply. This
provision shall be applied successively until the Additional Amount is equal to
zero. In no event shall the Company deliver a number of Restricted Shares
greater than the Maximum Amount.

 

  (iii) Without limiting the generality of the foregoing, Company agrees that
any Restricted Shares delivered to JPMorgan, as purchaser of such Restricted
Shares, (i) may be transferred by and among JPMorgan Chase Bank and its
affiliates and Company shall effect such transfer without any further action by
JPMorgan and (ii) after the minimum “holding period” within the meaning of Rule
144(d) under the Securities Act has elapsed after any Settlement Date for such
Restricted Shares, Company shall promptly remove, or cause the transfer agent
for such Restricted Shares to remove, any legends referring to any such
restrictions or requirements from such Restricted Shares upon delivery by
JPMorgan (or such affiliate of JPMorgan) to Company or such transfer agent of
seller’s and broker’s representation letters customarily delivered by JPMorgan
in connection with resales of restricted securities pursuant to Rule 144 under
the Securities Act, without any further requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by JPMorgan (or such affiliate of JPMorgan).

 

If the Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

  (q) Limit on Beneficial Ownership. Notwithstanding any other provisions
hereof, JPMorgan may not exercise any Warrant hereunder, and Automatic Exercise
shall not apply with respect thereto, to the extent (but only to the extent)
that such receipt would result in JPMorgan directly or indirectly beneficially
owning (as such term is defined for purposes of Section 13(d) of the Exchange
Act) at any time in excess of 9.0% of the outstanding Shares. Any purported
delivery hereunder shall be void and have no effect to the extent (but only to
the extent) that such delivery would result in JPMorgan directly or indirectly
so beneficially owning in excess of 9.0% of the outstanding Shares. If any
delivery owed to JPMorgan hereunder is not made, in whole or in part, as a
result of this provision, the Company’s obligation to make such delivery shall
not be extinguished and the Company shall make such delivery as promptly as
practicable after, but in no event later than one Business Day after, JPMorgan
gives notice to the Company that such delivery would not result in JPMorgan
directly or indirectly so beneficially owning in excess of 9.0% of the
outstanding Shares.

 

  (r) Share Deliveries. The Company acknowledges and agrees that, to the extent
the holder of this Warrant is not then an affiliate and has not been an
affiliate for 90 days (it being understood that

 

A subsidiary of J.P. Morgan Chase & Co.

Incorporated with Limited Liability as a New York State chartered commercial
bank.

Registered in England branch number BR000746. Authorised by the FSA.

Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

 

16



--------------------------------------------------------------------------------

JPMorgan will not be considered an affiliate under this Section 9(r) solely by
reason of its receipt of Shares pursuant to this Transaction), any delivery of
Shares or Share Termination Property hereunder at any time after 2 years from
the Trade Date shall be eligible for resale under Rule 144(k) of the Securities
Act and the Company agrees to promptly remove, or cause the transfer agent for
such Shares or Share Termination Property, to remove, any legends referring to
any restrictions on resale under the Securities Act from the Shares or Share
Termination Property. The Company further agrees, for any delivery of Shares or
Share Termination Property hereunder at any time after 1 year from the Trade
Date but within 2 years of the Trade Date, to the to the extent the holder of
this Warrant then satisfies the holding period and other requirements of Rule
144 of the Securities Act, to promptly remove, or cause the transfer agent for
such Restricted Share to remove, any legends referring to any such restrictions
or requirements from such Restricted Shares. Such Restricted Shares will be
de-legended upon delivery by JPMorgan (or such affiliate of JPMorgan) to the
Company or such transfer agent of customary seller’s and broker’s representation
letters in connection with resales of restricted securities pursuant to Rule 144
of the Securities Act, without any further requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by JPMorgan (or such affiliate of JPMorgan). The Company further agrees
that any delivery of Shares or Share Termination Delivery Property prior to the
date that is 1 year from the Trade Date, may be transferred by and among
JPMorgan and its affiliates and the Company shall effect such transfer without
any further action by JPMorgan. Notwithstanding anything to the contrary herein,
the Company agrees that any delivery of Shares or Share Termination Delivery
Property shall be effected by book-entry transfer through the facilities of DTC,
or any successor depositary, if at the time of delivery, such class of Shares or
class of Share Termination Delivery Property is in book-entry form at DTC or
such successor depositary.

 

  (s) Governing Law. New York law (without reference to choice of law doctrine).

 

  (t) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to this Transaction. Each party (i)
certifies that no representative, agent or attorney of the other party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.

 

A subsidiary of J.P. Morgan Chase & Co.

Incorporated with Limited Liability as a New York State chartered commercial
bank.

Registered in England branch number BR000746. Authorised by the FSA.

Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

 

17



--------------------------------------------------------------------------------

LOGO [g74405jpmorgan_new.jpg]

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to EDG Confirmation
Group, J.P. Morgan Securities Inc., 277 Park Avenue, 11th Floor, New York, NY
10172-3401, or by fax on 212 622 8519.

 

Very truly yours,

 

 

J.P. Morgan Securities Inc., as agent for JPMorgan Chase Bank

By:/s/ J.F. Smith

--------------------------------------------------------------------------------

Authorized Signatory

Name:   James F. Smith, V.P.

 

 

 

Accepted and confirmed

as of the Trade Date:

LandAmerica Financial Group, Inc.

By:/s/ G. William Evans

--------------------------------------------------------------------------------

Authorized Signatory

Name:   G. William Evans

 

A subsidiary of J.P. Morgan Chase & Co.

Incorporated with Limited Liability as a New York State chartered commercial
bank.

Registered in England branch number BR000746. Authorised by the FSA.

Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

 



--------------------------------------------------------------------------------

Annex A

 

Number


--------------------------------------------------------------------------------

  

Expiration Date

--------------------------------------------------------------------------------

  

Daily Number of Warrants

--------------------------------------------------------------------------------

1.    February 20, 2014    38,282 2.    February 21, 2014    38,284 3.   
February 24, 2014    38,284 4.    February 25, 2014    38,284 5.    February 26,
2014    38,284 6.    February 27, 2014    38,284 7.    February 28, 2014   
38,284 8.    March 3, 2014    38,284 9.    March 4, 2014    38,284 10.    March
5, 2014    38,284 11.    March 6, 2014    38,284 12.    March 7, 2014    38,284
13.    March 10, 2014    38,284 14.    March 11, 2014    38,284 15.    March 12,
2014    38,284 16.    March 13, 2014    38,284 17.    March 14, 2014    38,284
18.    March 17, 2014    38,284 19.    March 18, 2014    38,284 20.    March 19,
2014    38,284 21.    March 20, 2014    38,284 22.    March 21, 2014    38,284
23.    March 24, 2014    38,284 24.    March 25, 2014    38,284 25.    March 26,
2014    38,284 26.    March 27, 2014    38,284 27.    March 28, 2014    38,284
28.    March 31, 2014    38,284 29.    April 1, 2014    38,284 30.    April 2,
2014    38,284 31.    April 3, 2014    38,284 32.    April 4, 2014    38,284 33.
   April 7, 2014    38,284 34.    April 8, 2014    38,284 35.    April 9, 2014
   38,284 36.    April 10, 2014    38,284 37.    April 11, 2014    38,284 38.   
April 14, 2014    38,284 39.    April 15, 2014    38,284 40.    April 16, 2014
   38,284 41.    April 17, 2014    38,284 42.    April 21, 2014    38,284 43.   
April 22, 2014    38,284 44.    April 23, 2014    38,284 45.    April 24, 2014
   38,284 46.    April 25, 2014    38,284 47.    April 28, 2014    38,284 48.   
April 29, 2014    38,284 49.    April 30, 2014    38,284 50.    May 1, 2014   
38,284 51.    May 2, 2014    38,284 52.    May 5, 2014    38,284 53.    May 6,
2014    38,284 54.    May 7, 2014    38,284 55.    May 8, 2014    38,284 56.   
May 9, 2014    38,284 57.    May 12, 2014    38,284 58.    May 13, 2014   
38,284 59.    May 14, 2014    38,284 60.    May 15, 2014    38,284

 

A subsidiary of J.P. Morgan Chase & Co.

Incorporated with Limited Liability as a New York State chartered commercial
bank.

Registered in England branch number BR000746. Authorised by the FSA.

Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

 

19